
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14


NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR UNDER ANY STATE SECURITIES LAWS AND THEY MAY NOT BE OFFERED FOR SALE OR SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION UNLESS
WRITTEN EVIDENCE REASONABLY SATISFACTORY TO EXCELERATE TECHNOLOGIES, LLC IS
SUPPLIED TO EXCELERATE TECHNOLOGIES, LLC TO THE EFFECT THAT THE PROPOSED OFFER,
SALE, ASSIGNMENT OR OTHER TRANSFER MAY BE EFFECTED WITHOUT SUCH REGISTRATION.

EXCELERATE TECHNOLOGIES HOLDINGS, LLC
CONVERTIBLE PROMISSORY NOTE

$500,000.00   May 3, 2002

        FOR VALUE RECEIVED, the undersigned, excelerate technologies Holdings,
LLC, a Delaware limited liability company (the "Company"), promises to pay,
subject to the terms and conditions contained herein, to the order of AUGUST
TECHNOLOGY CORPORATION with an address at 4900 West 78th Street, Bloomington,
Minnesota 55435 (hereinafter referred to as the "Holder"), the principal sum of
Five Hundred Thousand Dollars ($500,000) (hereinafter called the "Principal"),
plus interest thereon at the rate set forth below, on the Maturity Date.

        The following is a statement of the rights of the Holder and the
conditions to which this Note is subject, to which the Holder hereof, by the
acceptance of this Note, agrees:

        1.    Definitions.    As used in this Note, the following terms, unless
the context otherwise requires, have the following meanings:

        1.1  "Delayed Conversion" shall mean the automatic conversion of this
Note as of the Maturity Date pursuant to Section 3.2, if a conversion pursuant
to Section 3.1 has not occurred prior to that date.

        1.2  "Delayed Conversion Price" shall mean $4 million dollars divided by
the number of shares of the Company outstanding on a fully diluted basis (which
shall mean all outstanding shares of the Company, all outstanding employee
incentive shares of excelerate technologies Incentive Plan, LLC, and all then
outstanding rights or securities, if any, exercisable for or convertible into
shares of the Company, but excluding this Note), immediately prior to a Delayed
Conversion. By way of example, assume that immediately prior to the Delayed
Conversion, there are the same 11,913,750 shares and options of the Company
outstanding on a fully diluted basis as are outstanding on the date of this
Note. The Delayed Conversion Price would then be equal to $0.33575 per share.
Assuming that the total principal and interest outstanding under this Note as of
such date were $520,000, then this Note would convert into 1,548,771 Series A
Preferred Shares.

        1.3  "Maturity Date" shall mean the November 2, 2002, which is the date
which is six months after the date of this Note.

        1.4  "Note" shall mean this Convertible Promissory Note in the original
principal amount of $500,000.00.

        1.5  "Noteholder," "Holder," or similar terms, when the context refers
to a holder of this Note, shall mean any person who shall at the time be the
holder of this Note.

        1.6  "Price Per Share" shall mean the price per share at which preferred
shares of the Company are sold in a Qualifying Preferred Share Financing. In the
event that not all shares are sold at the same price in such financing, then the
Price Per Share shall be the weighted average price of the first shares sold
with proceeds aggregating $3 million.

--------------------------------------------------------------------------------




        1.7  "Qualifying Preferred Share Financing" shall mean the sale by the
Company on or after the date hereof of shares of a series of preferred shares of
the Company in one or more closings with aggregate proceeds of at least
$3 million.

        1.8  "Underlying Securities" shall mean the shares of a series of
preferred shares of the Company into which the outstanding principal of, and
accrued but unpaid interest on, this Note will be convertible pursuant to
Section 3 hereof.

        2.    Terms of Note.    

        2.1  Subject to Section 3 hereof, the Company shall pay to the Holder on
the Maturity Date the indebtedness (i.e., the Principal and all accrued but
unpaid interest thereon) evidenced hereby.

        2.2  This Note shall bear interest on the outstanding Principal until
paid in full at the rate of eight percent (8%) per annum, simple interest, or
the maximum amount permissible by law, whichever is less. Interest shall accrue
until the earlier of the repayment of the outstanding Principal with all accrued
interest in accordance with this Note or the conversion of this Note pursuant to
Section 3 hereof. Upon conversion of this Note pursuant to Section 3 hereof, all
accrued but unpaid interest shall be converted into Underlying Securities as
provided in Section 3 hereof. Interest will be computed on the basis of a year
of 365 days for the number of days actually elapsed.

        2.3  This Note may not be prepaid by the Company without the prior
written consent of the Holder hereof; provided, however, that the Company may
prepay this Note without the Holder's prior written consent at any time during
the two calendar weeks immediately preceding the Maturity Date.

        2.4  If any one or more of the following events (hereinafter called
"Events of Default") shall occur after the date hereof:

        (a)  the Company shall (A) make an assignment, or establish a trust, for
the benefit of creditors, (B) petition or apply for the appointment of a
liquidator, receiver or the like, (C) commence, acquiesce in, or consent to any
proceeding relating to it under any bankruptcy, insolvency or similar law, or
(D) admit in writing its inability to pay its debts as they mature; or

        (b)  an order for relief shall be entered in any bankruptcy proceeding
relating to the Company or an order shall be entered (A) appointing a liquidator
or receiver for the Company or a substantial part of any of its properties or
(B) adjudicating it bankrupt or insolvent and such order is not lifted within
thirty days;

then at the Holder's option the entire unpaid Principal and all accrued and
unpaid interest hereunder shall become immediately due and payable in cash,
without presentment, demand, protest or notice. Such acceleration of amounts due
under this Note shall not affect any other rights which the Holder may have at
law, in equity or otherwise. All rights and remedies hereunder shall be
cumulative and in addition to those provided by law, and may be exercised
separately, concurrently, or successively.

        3.    Conversion.    

        3.1    Qualifying Preferred Share Financing.    Effective upon the
closing of a Qualifying Preferred Share Financing, this Note will be cancelled
and the outstanding Principal of, and accrued but unpaid interest on, this note
will be converted, automatically and without any action on the part of the
Company or the Holder, into shares of the preferred shares of the Company sold
in the Qualifying Preferred Share Financing; provided, that Holder's receipt of
such shares (but not the cancellation of this Note) will be subject to the
Holder's execution and delivery to the Company of such documents, including the
Company's limited liability company agreement, as shall be executed generally by
the purchasers in the Qualifying Preferred Share Financing. The Holder of this
Note, upon such conversion, will receive such number of Underlying Securities as

--------------------------------------------------------------------------------

the outstanding Principal of, and accrued but unpaid interest on, this Note
could purchase at the Price Per Share. Upon such conversion, the Holder shall
receive the same rights, including dividend, voting, registration, preemptive,
tag-along and liquidation rights, if any, as those granted to the purchasers of
shares in the Qualifying Preferred Share Financing.

        3.2    Delayed Conversion.    In the event the Qualifying Preferred
Share Financing has not occurred prior to the Maturity Date or this Note,
including the outstanding Principal and all accrued interest thereon, has not
been paid in full by or on such date, then effective at the close of business on
that date this Note will be cancelled and the outstanding Principal of, and
accrued but unpaid interest on, this Note will be converted, automatically and
without any action on the part of the Company or the Holder, into Series A
Preferred Shares of the Company; provided, that Holder's receipt of such shares
(but not the cancellation of this Note) will be subject to the Holder's
execution and delivery to the Company of the Company's limited liability company
agreement. The Holder of this Note, upon such conversion, will receive such
number of Underlying Securities as the outstanding Principal of, and accrued but
unpaid interest on, this Note could purchase at the Delayed Conversion Price.
Series A Preferred shares issued pursuant to a Delayed Conversion shall have
substantially the rights, preferences and privileges as those attached hereto as
Exhibit A.

        3.3    Return of Note.    Upon any conversion pursuant to this
Section 3, the Holder agrees to return this Note to the Company for
cancellation. Notwithstanding any failure of the Holder to so return this Note
or any failure of Company to request the same, this Note shall be automatically
cancelled effective upon such conversion, without any action of the parties.

        4.    Miscellaneous.    

        4.1  The Company hereby waives presentment, demand, protest, and notice
of every kind; and the Company assents to any extension or postponement of time
and any other indulgence.

        4.2  Delay or omission by the Holder to exercise any right or power or
failure by the Holder to insist upon the strict performance of any of the
covenants and agreements herein set forth or to exercise any rights or remedies
hereunder shall not impair any such right or power or be considered or taken as
a waiver or relinquishment for the future of the right to insist upon and to
enforce strict compliance by the Company with all of the covenants and
agreements herein. Delay, omission or waiver on any one occasion shall not be
deemed a bar to or waiver of the same or any other right on any future occasion.

        4.3  This Note shall be binding upon the Company and its legal
representatives, successors and assigns, and shall inure to the benefit of the
Holder and its legal representatives, successors and assigns.

        4.4  No modification or waiver of any provision of this Note, and no
consent of the Holder to any departure therefrom by the Company, shall be
effective unless such modification, waiver or consent shall be in a writing
signed both by the Holder and the Company.

        4.5  The Holder acknowledges that the Holder is an "accredited investor"
within the meaning of that term as defined in Rule 501(a) of Regulation D of the
Securities Act. The Holder acknowledges that the Holder has had an opportunity
to discuss the business, affairs and current prospects of the Company with
representatives of the Company. The Holder further acknowledges having had
access to information about the Company that the Holder has requested. The
Holder understands that the Company has a limited operating history and losses
are to be expected. The Holder acknowledges that the Holder is able to fend for
itself in deciding to make an investment in the Company and has the ability to
bear the economic risks of its investment in this Note and the Underlying
Securities.

        4.6  The Holder represents and warrants that this Note is being
acquired, and the Underlying Securities will be acquired, for the Holder's own
account, not as a nominee or agent, and not with a view to or in connection with
the sale or distribution of any part thereof.

--------------------------------------------------------------------------------




        4.7  The Holder understands that this Note and the Underlying Securities
will not be registered under the Securities Act, on the ground that the
issuances thereof are exempt from registration under of the Securities Act, and
that the reliance of the Company on such exemptions is predicated in part on the
Holder's representations set forth in this Note. The Holder understands that
this Note and the Underlying Securities are restricted securities within the
meaning of Rule 144 under the Securities Act and that this Note and the
Underlying Securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.

        4.8  This Note is not transferable by the Holder hereof except with the
prior written consent of the Company.

        4.9  This Note shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of Delaware, without regard
to the doctrine of conflicts of laws.

        4.10 The Holder, by executing and delivering to the Company the enclosed
copy of this Note, which execution and delivery shall be a condition of the
Company's obligations hereunder, hereby agrees to the agreements and covenants
of the Holder contained herein and any subsequent holder of this Note will take
this note subject to such agreements and covenants.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the Company and the Holder has caused this
Note to be signed in its name as of the date first above written.

    EXCELERATE TECHNOLOGIES HOLDINGS, LLC

 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

Accepted and agreed to:

AUGUST TECHNOLOGY CORPORATION

By:

--------------------------------------------------------------------------------

Name:
Title:
 
Duly authorized hereunto


Address:


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit A


INVESTMENT TERMS

Rights, Preferences and Privileges of Series A Preferred Shares:

        Dividends.    The Series A Preferred Shares will accrue an 8% dividend
annually, payable upon liquidation or redemption, and shall also receive all
distributions made to holders of Common Shares (on an as-if-converted basis).
Distributions will not be made on the Common Shares at any time before payment
in full of the liquidation preference and all accrued and unpaid dividends on
the Series A Preferred Shares.

        Optional Conversion.    Each Series A Preferred Share may be converted
at any time, at the holder's option, into Common Shares based on a rate (the
"Series A Conversion Rate") equal to the Delayed Conversion Price divided by the
conversion price, which shall initially be the Delayed Conversion Price (the
"Series A Conversion Price"). The Series A Conversion Price shall be subjected
to certain anti-dilution adjustments.

        Automatic Conversion.    The Series A Preferred Shares will
automatically convert into Common Shares, at the Series A Conversion Price, in
the event of: 1) an underwritten public offering of shares of the Company or a
successor to the Company with an aggregate value of not less than $20 million
(before deduction of underwriter's commissions and expenses) and a minimum
offering price of five times the original purchase price per share for the
Series A Preferred Shares (a "Qualified IPO") or 2) in the event that the
holders of more than 80% of the outstanding Series A Preferred Shares consent to
such conversion.

        Liquidation Preference.    The Series A Preferred Shares shall rank
senior to all other equity securities of the Company as to liquidation,
distributions, redemptions and any other payment with respect to equity
securities. In addition, each Series A Preferred Share shall have a liquidation
preference equal to one times the Delayed Conversion Price of the Series A
Preferred Shares plus all accrued dividends (the "Liquidation Preference").

        A merger, acquisition, sale of voting control or sale of substantially
all of the assets of the Company in which the shareholders of the Company do not
own a majority of the outstanding shares of the surviving entity shall be deemed
to be a liquidation.

        Weighted Average Anti-Dilution Protection.    In the event the Company
issues any additional Common Shares, convertible securities or warrants, or
grants any shares in excelerate technologies Incentive Plan, LLC (the "Incentive
Plan") (or shares or options in any successor) or issues any other Common Share
equivalents at a purchase price less than the Series A Conversion Price (the
"Down Round Price"), then the Series A Conversion Price of all of the Series A
Preferred Shares will be adjusted based upon a weighted average anti-dilution
formula in the form of Annex A hereto. The antidilution adjustments will not be
triggered by (i) shares or warrants issued to banks, equipment lessors and
similar entities in connection with commercial credit arrangements or equipment
financings that have a principal purpose other than equity financing,
(ii) shares or warrants issued pursuant to a joint venture, technology
licensing, distribution or other similar transaction that is primarily for a
purpose other than raising capital, and (iii) shares issued in connection with
an acquisition of another business or company, provided, however, that the total
number of shares issued that are subject to the foregoing exceptions in clauses
(i), (ii) and (iii) shall not exceed 2,000,000 in the aggregate.

        The Series A Conversion Price will also be subject to proportional
adjustment for splits, distributions of shares, recapitalizations and the like.

        Voting Rights.    The Series A Preferred Shares will vote together with
the Common Shares and not as a separate class except as specifically provided
herein or as otherwise required by law. Each Series A Preferred Share shall have
a number of votes equal to the number of Common Shares then issuable upon
conversion of such Series A Preferred Share.

--------------------------------------------------------------------------------


        Optional Redemption.    During the six months preceding the fifth
anniversary of the closing, the holders of 70% of the outstanding Series A
Preferred Shares, by written notice to the Company, shall be entitled to cause
the Company to redeem all of the outstanding Series A Preferred Shares at a
redemption price equal to the fair market value of the Series A Preferred Shares
as determined by appraisal.

        Mandatory Redemption.    The Series A Preferred Shares shall be
redeemable five years after closing at a mandatory redemption price equal to the
Liquidation Preference. In addition, the Company will be required to redeem all
of the Series A Preferred Shares upon: 1) a Change of Control, initial public
offering or a sale of significant assets; or 2) the Company's failure to observe
any Protective Provision. In the event any of the preceding occurs, holders of
Series A Preferred Shares may require the Company to redeem for cash (or shares
in the acquiror in the event of a non-cash merger or acquisition) any or all of
the Series A Preferred Shares held by such holder at price equal to the per
share Liquidation Preference at the date of redemption. Change of Control shall
mean the acquisition by any person or group of persons, directly or indirectly
and in one transaction or a series of transactions (whether pursuant to share
acquisition or exchange, merger, reorganization, recapitalization or similar
transaction), of 51% or more of the voting securities of the Company determined
on a fully diluted basis.

        Protective Provisions.    The consent of the holders of more than 70% of
the outstanding Series A Preferred Shares will be required for any action which:
1) materially or adversely alters or changes the rights, preferences or
privileges of the Series A Preferred Shares; 2) increases the authorized number
of shares of Common or Preferred Shares; 3) creates (by reclassification or
otherwise) any new class or series of shares having rights, preferences or
privileges senior to or on a parity with the Series A Preferred Shares;
4) results in any merger, other reorganization, sale of control, or any
transaction in which all or substantially all of the assets of the Company are
sold; 5) authorizes the payment of any dividend; or 6) repurchases any Series A
Preferred Shares (provided that any repurchase required by the terms of the
Series A Preferred Shares shall not require such approval) or Common Shares or
other junior securities (other than repurchase of shares in the Incentive Plan
or any shares of any successor issued pursuant to an employee plan approved by
the Board, or exercise of any rights of first refusal in favor of the Company or
its assignees).

Information and Inspection Rights:

        The holders of Series A Preferred Shares shall be entitled to monthly
and quarterly unaudited, and annual audited and unaudited, financial statements
as well as inspection rights. The Company will provide these reports on a timely
basis but under no circumstances later than 45 calendar days following the close
of the period (except that the Company may deliver the annual audited financial
statements within 120 days following the close of the fiscal year).

Registration Rights:

        If the Qualifying Preferred Share Financing occurs, the holders of
Series A Preferred Shares shall have rights at the Company's expense to:
1) beginning 6 months after the Company's IPO, two long-form demand
registrations; 2) five short-form registrations; and 3) unlimited piggyback
registrations, subject to customary underwriters' cutbacks and lock-up
provisions.

        If the Delayed Conversion occurs pursuant to Section 3.2 of the Bridge
Note, the holders of Series A Preferred Shares shall have the same piggyback
registration rights as are set forth in Section 16 of the Series A Preferred
Shares Purchase Warrant issued by the Company in conjunction with the Bridge
Note.

Rights of First Refusal:

        The holders of Series A Preferred Shares and Baljit Singh shall have the
right, in the event the Company proposes to offer equity securities to any
person (other than securities issued pursuant to employee benefit plans or
pursuant to acquisitions) to purchase their pro rata portion of such shares.

--------------------------------------------------------------------------------


        The Company will have a right of first refusal with respect to all
transfers of shares in the Company by shareholders other than transfers subject
to the Incentive Plan's or any successor's employee plan. Any shares not
purchased by the Company will be offered on the same terms to the holders of the
Common Shares assuming all Series A Preferred Shares have been converted into
Common Shares.

Co-Sale Agreement:

        All shareholders shall enter into a standard co-sale agreement.

--------------------------------------------------------------------------------


Annex A


        Except for issuances of shares or other equity purchase right
specifically permitted by the terms of Exhibit A, if and whenever this
Corporation shall issue or sell any Common Shares for a consideration per share
less than the Series A Conversion Price then in effect (other than dividends
payable in Common Shares), or shall issue any options, warrants or other rights
for the purchase of such shares (collectively, "Convertible Securities") at a
consideration per share of less than the Series A Conversion Price then in
effect, then the Series A Conversion Price in effect immediately prior to such
issuance or sale shall be adjusted and shall be equal to (i) the Series A
Conversion Price then in effect, multiplied by (ii) a fraction, the numerator of
which shall be an amount equal to the sum of (a) the number of Common Shares and
Convertible Securities outstanding immediately prior to such issuance or sale
multiplied by the Series A Conversion Price then in effect, and (b) the total
consideration payable to this Corporation upon such issuance or sale of such
shares and such purchase rights and upon the exercise of such purchase rights,
and the denominator of which shall be the amount determined by multiplying (aa)
the number of Common Shares and Convertible Securities outstanding immediately
after such issuance or sale plus the number of the Common Shares issuable upon
the exercise of any purchase rights thus issued, by (bb) the Series A Conversion
Price then in effect. If any options or purchase rights that are taken into
account in any such adjustment of the Series A Conversion Price subsequently
expire without exercise, the Series A Conversion Price shall be recomputed by
deleting such options or purchase rights. If the Series A Conversion Price is
adjusted as the result of the issuance of any options, warrants or other
purchase rights, no further adjustment of the Series A Conversion Price shall be
made at the time of the exercise of such options, warrants or other purchase
rights.

--------------------------------------------------------------------------------


AMENDMENT TO CONVERTIBLE PROMISSORY NOTE


DATE:   October 29, 2002    
PARTIES:
 
Excelerate Technologies Holdings, LLC
 
("Excelerate")
 
 
August Technology Corporation
 
("August Technology")

RECITALS:

A.August Technology is the holder of a Convertible Promissory Note issued by
Excelerate dated May 6, 2002, in the principal amount of $500,000 (the "Note").

B.August Technology and Excelerate wish to amend the Note to extend the maturity
date of the Note and modify the prepayment provisions of the Note.

NOW, THEREFORE, RESOLVED, that in consideration of the premises and other good
and valuable consideration, August Technology and Excelerate agree as follows:

        1.    Maturity Date.    

Section 1.3 of the Note shall be amended and restated in its entirety to read as
follows:

1.3"Maturity Date" shall mean May 5, 2003, which is the date which is twelve
months after the date of this Note.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to the
Convertible Promissory Note as of the day and year first above written.

Excelerate Technologies Holdings, LLC   August Technology Corporation

By:


--------------------------------------------------------------------------------

Name: Baljit Singh
Title: President & Chief Executive Officer
 
By:


--------------------------------------------------------------------------------

Name: John M. Vasuta
Title: Vice President, Intellectual Property and General Counsel

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14


Exhibit A


Annex A



AMENDMENT TO CONVERTIBLE PROMISSORY NOTE
